Citation Nr: 0434462	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of left knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for arthritis of right 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a sinus disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from February 1946 
to January 1947 and from August 1950 to January 1952.

The appellant also had periods of service from December 1947 
to February 1948 and from December 1955 to May 1957.  He 
received an undesirable discharge in February 1948 due to 
fraudulent enlistment and received an undesirable discharge 
in May 1957 due to willful and persistent misconduct.  An 
August 1957 administrative decision by the RO concluded the 
appellant's May 1957 discharge was under dishonorable 
conditions.  A May 1994 administrative decision by the RO 
concluded the appellant's February 1948 discharge was under 
dishonorable conditions.  Therefore, the appellant is not 
entitled to VA benefits based on either of these periods of 
service.  

A March 1995 decision by the Board of Veterans' Appeals 
(Board) indicated that a notice of disagreement (NOD) had 
been filed to the May 1994 administrative decision concerning 
the character of the appellant's service from December 1947 
to February 1948.  The appellant was issued a supplemental 
statement of the case (SSOC) on this issue in May 1995.  He 
was also informed in May 1995 that the August 1957 
administrative decision was final, and he needed to submit 
new and material evidence to reopen the decision on the 
character of his service from December 1955 to May 1957.  In 
a June 1995 statement, the appellant indicated that his 
"pertinent, relevant, new evidence" consisted of arguments 
concerning the circumstances of his discharge due to 
fraudulent enlistment (i.e., the February 1948 discharge) and 
the discharge in 1957.  This document, therefore, adequately 
serves as a substantive appeal, filed in response to the 
SSOC, on the issue of the character of his discharge in 
February 1948.  It also serves as an explicit request to 
reopen the issue of the character of his discharge in May 
1957.

Although not listed as a separate issue, an August 1996 Board 
decision concluded the appellant's discharge in February 1948 
was dishonorable, and he was not eligible for VA benefits 
based on that period of service.  The Board noted the May 
1994 administrative decision and the appellant's arguments.  
No appeal was taken from the August 1996 Board decision.  
Therefore, the determination as to the character of the 
appellant's 1948 discharge is final.

There is no indication, however, that the RO at any time 
considered the appellant's June 1995 request to reopen the 
issue of the character of his discharge in May 1957.  
Moreover, the appellant submitted a statement in August 2001 
expressing continuing dissatisfaction with "both" 
dishonorable discharges, which can liberally be construed as 
a request to reopen the issue of the character of his 
discharge in February 1948.  Both these issues are REFERRED 
to the RO for appropriate action.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This appeal comes before the Board in first part from a 
December 1998 rating decision which granted a 20 percent 
rating for the appellant's service-connected left knee 
injury; granted secondary service connection for arthritis of 
the right knee, with assignment of a 10 percent rating; and 
denied service connection for a sinus disorder.  A NOD was 
filed in February 1999.  A Statement of the Case was issued 
to the appellant in February 2000, and he filed a substantive 
appeal later that month.  A July 2001 Board decision denied a 
disability rating greater than 20 percent for the left knee 
condition, granted a separate 10 percent rating for left knee 
arthritis, denied a disability rating greater than 10 percent 
for right knee arthritis, and denied service connection for a 
sinus disorder.  The appellant appealed the 2001 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2002 Order, the Court vacated 
the Board's July 2001 decision in accordance with a Joint 
Motion for Remand, and the issues, with one exception, were 
returned to the Board for further development and 
adjudication.  The appeal as to the grant of a separate 10 
percent rating for arthritis of the left knee was dismissed.  
In August 2003, the Board remanded the remaining issues of a 
disability rating greater than 20 percent for the left knee 
condition, a disability rating greater than 10 percent for 
right knee arthritis, and service connection for a sinus 
disorder.  

This appeal comes before the Board in second part from an 
October 2002 rating decision which denied reopening of the 
claim for service connection for a psychiatric disorder and 
PTSD and denied the claim for service connection for anemia.  
A NOD was filed in October 2002.  A Statement of the Case was 
issued to the appellant in January 2004, and he filed a 
substantive appeal later that month. 

In April 2004, a video conference hearing was held before the 
undersigned Acting Veterans Law Judge.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

The Board concludes VA has a further duty to assist the 
appellant in developing these claims.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claims so that he is afforded every possible 
consideration.

First, at his April 2004 hearing, the appellant indicated 
that he continues to receive treatment at the VA Medical 
Center in Nashville.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The latest VA treatment records in the claims file are dated 
in 1999, and a request for VA medical records must be made 
since it appears the evidence is not currently complete.  It 
is not entirely clear from the appellant's testimony which of 
the claimed conditions he is being treated for by VA, so the 
Board will defer deciding all claims on appeal until the 
current VA records are received, to accord the appellant 
every possible consideration.

Second, the last VA examination to address the appellant's 
service-connected knee disorders was conducted in October 
2001, approximately three years ago.  A current examination 
is required to adjudicate his claims for an increase.  

Accordingly, this case is remanded for the following:

1.  Obtain the appellant's medical 
records from the VA Medical Center in 
Nashville for treatment from 1999 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Tell the appellant to send VA copies 
of any evidence relevant to his claims 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the appellant 
for a VA examination to assess the 
current severity of his service-connected 
knee disorders.  Provide the claims file 
to the examiner for review.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the service-connected 
postoperative residuals of left knee 
injury and arthritis of the right knee.  
The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should note whether there is any 
subluxation or instability of either 
knee.

All functional limitations resulting from 
the service-connected left and right knee 
disorders are to be identified, including 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement of the knees.  
The examiner should discuss the effect 
the appellant's knee disorders have upon 
his daily activities.  

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed and that the examination 
report is complete, readjudicate the 
claims.  To the extent it may be 
applicable, the RO should consider 
VAOPCGPREC 9-2004 and VBA Fast Letter 04-
22 in readjudicating the knee claims.

If any such action does not resolve a 
claim, issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  


No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise him that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim(s).  
38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CLAUDIA TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




